Wells, J.
This action was originally commenced before a justice of the peace, and brought into the District Court by appeal. No exceptions appear to have been alleged to the opinion of the Judge of that court. It is not stated in the case presented, that there was any appeal from the judgment of the District Court, but it may be inferred that such course was taken. By statute chap. 97, sect. 13, there may be an appeal from a judgment of the District Court on an agreed statement of facts. But that section relates to actions originally commenced in the District Court, and not to those commenced before a justice of the peace. Putnam v. Oliver, 28 Maine, 442. No provision is made in the statute for an appeal of this action from the District Court to this court otherwise than by a bill of exceptions, and the remedy for the aggrieved party must be pursued in that manner. This court has not at present any jurisdiction over the action. Adams v. Adams, 15 Pick. 177.

Action dismissed.